       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 1 of 38




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

LOUIS DEL FAVERO ORCHIDS, INC,
a Florida Corporation,

              Plaintiff,

vs.                                                 Case No.:



SCOTT RIVKEES, individually and in his official
capacity as Surgeon General and Secretary of the
FLORIDA DEPARTMENT OF HEALTH;
CHRISTIAN BAX, individually;
COURTNEY COPPOLA, individually;
LOUISE ST. LAURENT, individually;
CELESTE PHILLIP, individually;
JOHN DOE # 1-11; individually,


            Defendants.
_______________________________________

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, Louis Del Favero Orchids, brings this action seeking damages and injunctive

relief against employees of the Florida Department of Health and injunctive relief against the

Florida Department of Health, and alleges as follows:

       1.     This is an action for damages, injunctive relief, attorney’s fees, and costs for the

deprivation of Plaintiff’s rights secured by 42 U.S.C. § 1983 and the Due Process Clause of the

Fourteenth Amendment to the United States Constitution.

                               JURISDICTION AND VENUE

        2.    This Court has jurisdiction over the 42 U.S.C. §1983 claim pursuant to 28 U.S.C.
        Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 2 of 38




§§1331 and 1343.

        3.      Venue is proper in this district pursuant to 28 U.S.C. §1391 because the events

giving rise to this cause of action arose out of this district and the defendants reside in this district.

                                               PARTIES

        4.       Louis Del Favero Orchids, Inc. is a Florida corporation with its principal place of

business at 6601 Gant Road, Tampa, Florida. Del Favero has been registered to do business in

the State of Florida for more than five years. Del Favero possesses a valid certificate of

registration issued by the Department of Agriculture and Consumer Services pursuant to Section

581.131, Florida Statutes. Del Favero qualifies for designation as a medical marijuana treatment

facility. Del Favero has expended substantial resources seeking designation as a medical

marijuana treatment facility, including a request for registration, purchase of a citrus facility, and

submittal of an application to the Department of Health along with a $60,830 application fee.

        5.      Defendant, Department of Health (“Department”) is an executive branch agency of

the State of Florida created pursuant to Section 20.43, Florida Statutes. The Department has a

constitutional duty, pursuant to the Constitutional Amendment, to ensure the availability and safe

use of medical marijuana by qualifying patients and to register Medical Marijuana Treatment

Centers (“MMTCs”). The Florida Legislature has directed the Department to license MMTCs

pursuant to Section 381.986, Florida Statutes and Section 385.212, Florida Statutes.

        6.      Defendant Christian Bax is a citizen of the United States and, at all times relevant,

the Northern District of Florida. Defendant Bax is the former Director for the Office of Medical

Marijuana Use at the Florida Department of Health. At all times relevant, Defendant Bax had

authority over the acceptance, review, and denial of MMTC applications and acted under color of

state law.



                                                    2
        Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 3 of 38




        7       Defendant Courtney Coppola is a citizen of the United States and the Northern

District of Florida. Defendant Coppola is the Director of the Office of Medical Marijuana Use at

the Florida Department of Health. At all times relevant, Defendant Coppola had authority over the

acceptance, review, and denial of MMTC applications and acted under color of state law.

        8.      Defendant Celeste Phillip is a citizen of the United States and, at all times relevant,

the Northern District of Florida. Defendant Phillip is the former Surgeon General and Secretary of

the Florida Department of Health. At all times relevant, Defendant Phillip had authority over the

acceptance, review, and denial of MMTC applications and acted under color of state law.

        9.      Defendant Scott Rivkees is a citizen of the United States and the Northern District

of Florida. Defendant Rivkees is the State Surgeon General and Secretary of the Florida

Department of Health. At all times relevant, Defendant Rivkees had authority over the acceptance,

review, and denial of MMTC applications and acted under color of state law.

        10.     Defendant Louise St. Laurent is a citizen of the United States and the Northern

District of Florida. Defendant St. Laurent is the General Counsel for the Office of Medical

Marijuana Use at the Florida Department of Health. At all times relevant, Defendant St. Laurent

had authority over the acceptance, review, and denial of MMTC applications and acted under color

of state law.

        11.     Defendant John Doe 1 is a citizen of the United States and, on information and

belief, the Northern District of Florida. This Defendant is an unidentified individual working at

the Florida Department of Health or Florida’s Executive Branch who made the final decision not

to open the application process for MMTC’s within the nine-month timeframe required by Florida

Law.




                                                  3
        Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 4 of 38




       12.     Defendant John Doe 2 is a citizen of the United States and, on information and

belief, the Northern District of Florida. This Defendant is an unidentified individual employed by

the Florida Department of Health or Florida’s Executive Branch who made the final decision to

deny Del Favero’s default license after the Department failed to review Del Favero’s application

for over ninety days. At all times relevant, this defendant had authority over the acceptance,

review, and denial of MMTC applications and acted under color of state law.

       13.     Defendants John Doe 3-11 are citizens of the United States and, on information and

belief, the Northern District of Florida. These Defendants are unidentified individuals who

approved and drafted settlement agreements for eight applicants who received MMTC licenses

since Del Favero has filed its application. At all times relevant, these defendants had authority over

the acceptance, review, and denial of MMTC applications and acted under color of state law.

                                  FACTUAL ALLEGATIONS

       I.      The Compassionate Medical Cannabis Act of 2014

       14.         In 2014, the Florida Legislature, through the Compassionate Medical Cannabis

Act of 2014 (the “CMCA”), legalized the cultivation, processing, and dispensing of low-THC

cannabis for certain qualiﬁed patients. The CMCA, which was codiﬁed as Section 381.986,

Florida Statutes (2014), directed the Department to license ﬁve “dispensing organizations,” each

in a different geographic region, for the purposes of supplying “low-THC cannabis” to qualified

patients in Florida.

        II.    Constitutional Amendment Creates Right to Medical Marijuana

       15.     In November 2016, the Florida Medical Marijuana Legalization Initiative, also

known as Constitutional Amendment 2, was passed overwhelmingly by Florida voters. It was




                                                  4
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 5 of 38




later codiﬁed in Article X, Section 29 of the Florida Constitution (the “Constitutional

Amendment”).

       16.     The Constitutional Amendment enshrines in the Florida Constitution the right of

qualifying patients to the medical use of marijuana for the treatment of debilitating conditions.

       17.     The Constitutional Amendment also enshrines in the constitution a new category

of business entities to engage in the lawful cultivation, production, and/or distribution of medical

marijuana to qualifying patients, known as Medical Marijuana Treatment Centers.

       18.     The Constitutional Amendment required the Department to promulgate regulations

that provide for the Registration of MMTCs to secure “the availability and safe use of medical

marijuana by qualifying patients.” Art. X, § 29, Fla. Const.

       19.     These regulations must include “[p]rocedures for the issuance, renewal, suspension

and revocation of registration, and standards to ensure proper security, record keeping, testing,

labeling, inspection, and safety.” Art. X, § 29(d)(1)c., Fla. Const.

       20.     The Constitutional Amendment placed an affirmative duty on the agency "to

promulgate regulations in a timely fashion." Art. X, § 29(d), Fla. Const.

       21.     Article X, Section 29 states “the Department shall begin issuing qualifying patient

and identification cards and registering MMTCs no later than nine (9) months after the effective

date of this legislation.” Art. X, § 29(d)(2), Fla. Const. (emphasis added).

       22.     The Constitutional Amendment explicitly provides that: “If the Department does

not issue regulations, or if the Department does not begin issuing identification cards and

registering MMTCs within the time limits set in this section, any Florida citizen shall have standing

to seek judicial relief to compel compliance with the Department’s constitutional duties.” Art. X,

§ 29(d)(3), Fla. Const.



                                                 5
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 6 of 38




       23.     On January 3, 2017, the Constitutional Amendment took effect in the State of

Florida.

       III.    The Medical Use of Marijuana Act of 2017

       24.     During the Special Session convened from June 7, 2017 to June 9, 2017, the Florida

Legislature enacted Senate Bill No. 8-A, described as “an act relating to the medical use of

marijuana.” This act became effective June 23, 2017, as Chapter 2017-232, Laws of Florida, later

codiﬁed as Section 381.986, Florida Statutes (2017) (“Implementing Statute”).

       25.     The Implementing Statute was lengthy, detailed, and provided extensive instruction

to the Department as to how to create and regulate the medical marijuana market in Florida. At

all times relevant to this Complaint, Section 381.986, Florida Statutes required the Department to

license MMTCs. Section 3 of Chapter 2017-232, Laws of Florida, amended Section 381.986,

Florida Statutes.

       26.     Under the law, a limited number of MMTC licenses were to be awarded to

applicants that qualify as MMTCs. Section 381.986(8)(a)2.c., Florida Statutes required the

Department to issue ten (10) licenses for new MMTCs no later than October 3, 2017.

       27.     Section 381.986(8)(a)3., Florida Statutes contains a preference to applicants that

own citrus processing facilities. That statute provides as follows:

               For up to two of the licenses issued under subparagraph 2., the
               department shall give preference to applicants that demonstrate in
               their applications that they own one or more facilities that are, or
               were, used for the canning, concentrating, or otherwise processing
               of citrus fruit or citrus molasses and will use or convert the facility
               or facilities for the processing of marijuana.
       Id.

       28.     Subsequent to the passage of Section 381.986(8), Florida Statutes, the Department

promulgated Florida Administrative Code Emergency Rule 64ER17-2, effective September 19,



                                                  6
        Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 7 of 38




2017.    That Emergency Rule further clarified the manner in which a preference for MMTC

applicants owning citrus processing facilities would be determined, and provides:

               (e) For applicants seeking preference for registration pursuant to
               section 381.986(8)(a)3., F.S., the applicant must provide evidence
               that:

               1.       The property at issue currently is or was previously used for
               the canning, concentrating, or otherwise processing of citrus fruit or
               citrus molasses. In order to demonstrate the property meets this
               criteria the applicant may provide documentation that the applicant
               currently holds or has held a registration certificate or a citrus fruit
               dealer license pursuant to sections 601.40 and 601.55, F.S,
               respectively. A letter from the Department of Citrus certifying that
               the property currently is or was previously used for the canning,
               concentrating, or otherwise processing of citrus fruit or citrus
               molasses will be accepted as sufficient evidence;

               2. The applicant as an individual holds, in his or her name, or the
               applicant as an entity holds, in the legal name of the entity the deed
               to property meeting the criteria set forth in subparagraph 1. above;
               and

               3. A brief explanation of how the property will be used for purposes
               of growing, processing or dispensing medical marijuana if the
               applicant is awarded a license.

        See Fla. Admin. Code Emergency R. 64-17-2(1)(e)1.-3.

        29.   Following the passage of the Constitutional Amendment and the Medical

Marijuana Use Act of 2017, Defendant Christian Bax was the director of Florida’s Office of

Medical Marijuana Use and responsible for reviewing and accepting MMTC applications provided

by the Constitutional Amendment.

        30.   Despite the Constitutional Amendment’s requirement that the Department begin

accepting applications by October 3, 2017, Defendant Bax failed to open the application process

throughout his tenure as the Director of the Office of Medical Marijuana, which lasted until

September 2018.



                                                  7
         Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 8 of 38




        31.    During this time, Defendant John Doe 1 made the final decision that—contrary to

the Constitutional Amendment’s express mandate—that the Department of Health would not begin

processing MMTC applications.

        IV.    Del Favero's Attempts to Comply with Prior Statutes and Rules

        32.    Del Favero has been registered to do business in the State of Florida for more than

five years. Del Favero possesses a valid certificate of registration issued by the Department of

Agriculture and Consumer Services pursuant to Section 581.131, Florida Statutes.

        33.    Del Favero reviewed Section 381.986, Florida Statutes shortly after that revised

law went into effect on June 23, 2017. Del Favero subsequently reviewed the requirements of

Emergency Rule 64-17-2(1)(e), including the preference for applicants that own citrus processing

facilities.

        34.    Following the passage of Section 381.986, Florida Statutes, Del Favero

investigated the availability of facilities that are or were used for the canning, concentrating, or

other processing of citrus fruit or citrus molasses that would be suitable for conversion to facilities

used for the processing of medical marijuana.

        35.    Del Favero found several citrus processing facilities that would meet the

requirements of Section 381.986(8)(a)3., Florida Statutes. At that time, the Department of Citrus's

website contained a list of more than twenty-five potential, qualifying citrus processing facilities

available to MMTC applicants such as Del Favero.

        36.    Del Favero contracted to purchase facilities that were used in citrus processing

specifically for the purpose of converting those facilities for use in processing medical marijuana,

and to obtain the preference available to any applicant that owned such facilities at the time of




                                                  8
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 9 of 38




application for a MMTC license. Del Favero paid $775,000 for a citrus processing facility located

at 3393 SR 580, Safety Harbor. Del Favero now owns that citrus processing facility.

       37.     In compliance with the Emergency Rule, Del Favero confirmed that the property it

purchased has been licensed with both a registration certificate and citrus fruit dealer license

pursuant to Sections 601.40 and 601.55, Florida Statutes. Del Favero also confirmed that the

property met the requirements of a qualifying property under Emergency Rule 64-17-2, regarding

the use of citrus facilities for the purpose of processing medical cannabis. Del Favero received a

letter from the Florida Department of Citrus confirming the use of that citrus processing facility.

       38.     Del Favero therefore drafted its application for MMTC registration following the

application scheme set forth by the Department.

       39      A Florida State Court, in Florigrown et al., v. Florida Department of Health et al.,

Case No. 2017-CA-002549 (Fla Ct. Ct. Leon County), entered a temporary injunction on October

5, 2018 declaring Section 381.986 "inconsistent with [the] constitution" and "(1) immediately

enjoining the Department of Health from registering or licensing any MMTCs pursuant to the

unconstitutional legislative scheme set forth in Section 381.986, Florida Statutes, (2) requiring the

Department by 5:00 PM Friday, October 19, 2018 to commence registering MMTCs in accordance

with the plain language of the Medical Marijuana Constitutional Amendment, and (3) requiring

the Department to register Florigrown as an MMTC by 5:00 PM Friday, October 19, 2018, unless

the Department can clearly demonstrate to this court that such registration would result in unsafe

use of medical marijuana by qualifying patients."

       40.     The Department appealed the Order of Injunction issued in Florigrown, and

obtained a stay preventing its enforcement. Due to the stay, Section 381.986, Florida Statutes

remains in effect. See Fla. Dep't of Health, Office of Med. Marijuana Use, et. al vs Florigrown,



                                                  9
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 10 of 38




LLC, a Fla. limited liability company & Voice of Freedom, Inc., d/b/a Florigrown, Case No. 1D18-

4471, (Fla. 1st DCA). Del Favero immediately began preparations to seek an MMTC registration

with the Department in accordance with Florida law.

       V.        Del Favero's Application to Register as an MMTC

       41.       On October 8, 2018, Del Favero submitted to the Department its registration to

operate a MMTC to Defendant Courtney Coppola, the Interim Director of the Office of Medical

Marijuana Use for the Florida Department of Health. (Attached as Ex. "A").

       42.       Defendant Courtney Coppola’s actions were directly overseen by Defendant

Celeste Phillip, the Surgeon General and Secretary of the Florida Department of Health.

       43.       Following Defendant Phillip’s departure, Defendant Courtney Coppola’s actions

were directly overseen by Defendant Scott Rivkees, who was appointed to the position of Surgeon

General and Secretary of the Florida Department of Health appointment by Florida Governor, Ron

DeSantis in April 2019.

       44.       By October 17, 2018, Del Favero had heard no reply, and received no confirmation

that Del Favero' Registration had been received by the Department or Defendant Coppola.

       45.       On October 17, 2018, Del Favero submitted to the Department by hand delivery its

completed application to operate a MMTC, including a check for $60,830.00 (Attached as Ex.

"B") (collectively, the application and check are referred to as “Del Favero's License

Application”).

       VI.       The Department Has Not Acted on Del Favero's MMTC Application

       46.       The Department and its employees have failed to notify Del Favero of any apparent

errors or omissions from its application. As of May 17, 2019, the Department failed to take any

action with respect to Del Favero's registration and application.



                                                10
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 11 of 38




       47.     After Del Favero submitted its application, Defendant Courtney Coppola, returned

Del Favero’s $60,830.00 check, via mail. The check was not returned until March 27, 2019—after

the time that Florida law provides that applicants may obtain a default license for an agency’s

inaction in reviewing their application. See § 120.60(1) Fla. Stat. Indeed, the check was not

returned until well after Del Favero made a demand for a default license under Florida law.

       48.     The mailing containing the returned check did not explain why Del Favero’s check

was being returned or why Del Favero’s application was not accepted. Because the $60,830.00

application fee is required for a MMTC to have their application reviewed and obtain a license,

the returned check can only be construed as a denial of Del Favero’s application.

       49.     Neither Defendant Courtney Coppola nor the Department provided Del Favero an

opportunity to respond or contest the denial of its application.


       VII.    Del Favero Sought and Was Denied a Default License Pursuant to Section
               120.60, Florida Statutes

       50.     Section 120.60(1), Florida Statutes provides as follows:

               Upon receipt of a license application, an agency shall examine the
               application and, within 30 days after such receipt, notify the
               applicant of any apparent errors or omissions and request any
               additional information the agency is permitted by law to require. An
               agency may not deny a license for failure to correct an error or
               omission or to supply additional information unless the agency
               timely notified the applicant within this 30-day period. The agency
               may establish by rule the time period for submitting any additional
               information requested by the agency. For good cause shown, the
               agency shall grant a request for an extension of time for submitting
               the additional information. If the applicant believes the agency’s
               request for additional information is not authorized by law or rule,
               the agency, at the applicant’s request, shall proceed to process the
               application. An application is complete upon receipt of all requested
               information and correction of any error or omission for which the
               applicant was timely notified or when the time for such notification




                                                 11
      Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 12 of 38




               has expired. An application for a license1 must be approved or
               denied within 90 days after receipt of a completed application
               unless a shorter period of time for agency action is provided by
               law. The 90-day time period is tolled by the initiation of a
               proceeding under ss. 120.569 and 120.57. Any application for a
               license which is not approved or denied within the 90-day or shorter
               time period, within 15 days after conclusion of a public hearing held
               on the application, or within 45 days after a recommended order is
               submitted to the agency and the parties, whichever action and
               timeframe is latest and applicable, is considered approved unless the
               recommended order recommends that the agency deny the license.
               Subject to the satisfactory completion of an examination if required
               as a prerequisite to licensure, any license that is considered approved
               shall be issued and may include such reasonable conditions as are
               authorized by law. Any applicant for licensure seeking to claim
               licensure by default under this subsection shall notify the agency
               clerk of the licensing agency, in writing, of the intent to rely
               upon the default license provision of this subsection, and may
               not take any action based upon the default license until after
               receipt of such notice by the agency clerk.

§ 120.60(1), Fla. Stat. (2018) (Emphasis supplied).

       51.     On January 17, 2019, Del Favero filed with the Department's agency clerk a Notice

to Claim Licensure by Default Under Section 120.60(1), Florida Statutes. In this notice, Del Favero

informed the Department that Del Favero filed a complete application on October 17, 2018, that

Del Favero had received no notices or communications from the Department regarding the status

of Del Favero' s application, and that Del Favero was notifying the Department of Del Favero's

claim to licensure by default pursuant to Section 120.60(1), Florida Statutes. A copy of Del

Favero's Notice is attached as Exhibit "C".




1
  Section 120.52(10) provides: “ 'License' means a franchise, permit, certification, registration,
charter, or similar form of authorization required by law, but it does not include a license
required primarily for revenue purposes when issuance of the license is merely a ministerial act."
Id. ("Emphasis supplied").
                                                 12
         Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 13 of 38




         52.     Shortly after Del Favero sent this letter, an unidentified employee of the

Department or Florida’s Executive Branch—Defendant John Doe 1—made the final decision to

deny Del Favero’s default license.

         53.     On January 22, 2019, Defendant Louise St. Laurent, the Department's General

Counsel, sent a letter2 to counsel for Del Favero in which the Department admitted that it had taken

no action on Del Favero's application within 90 days of receipt. Despite the Department's failure

to register MMTC registrants within the time frame provided in the Constitutional Amendment,

the Department reasserted its position that the constitutional nine-month deadline did not apply to

the Department and that the Department was free to ignore it indefinitely. The Department also

announced that it had no duty to follow Florida law:

                 Within the Constitutional Regulation, the Department specifically
                 and expressly provided that it would publish notice to the public of
                 when the Department will begin accepting applications along with a
                 deadline to submit applications for registration as a Medical
                 Marijuana Treatment. No such dates or deadlines have been
                 published by the Department yet. Thus, there has not been, nor is
                 there any, open application period. Accordingly, Del Favero's
                 purported application was premature, untimely, and did not trigger
                 any obligation for the Department to take action.

                 ...

                 Your letter purports to give notice under section 120.60(1), Florida
                 Statutes, of Del Favero's intent to rely on default licensure. Because
                 Del Favero's request was made pursuant to Article X, Section 29 of
                 the Florida Constitution, chapter 120, Florida Statutes, is entirely
                 inapplicable. Any argument to the contrary is erroneous and
                 contradicts Del Favero's representations to the Circuit Court of the
                 Second Judicial Circuit in paragraph 31 of Del Favero's Complaint
                 in case number 2017-CA- 2549.

         54.     The Department's letter closed with a warning:




2
    Attached as Exhibit "D".
                                                  13
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 14 of 38




               It is worth noting that cannabis remains illegal in Florida and cannot
               be grown, processed, dispensed, or sold, in this state unless
               approved by the Department and within the confines of applicable
               law. Del Favero does not hold any license or other registration under
               section 381.986, Florida Statutes, or any other law and therefore is
               not authorized or approved by the Department to operate as a
               Medical Marijuana Treatment Center. Del Favero should govern
               itself accordingly.

       55.     Despite Defendant St. Laurent’s warning that Del Favero did not hold any license

under § 381.986 or "any other law," Defendant St. Laurent cited to no case law, to no statute, nor

to any constitutional provision to support such assertion. Nor did the warning provide a point of

entry to challenge the Department's position. Nor did the warning provide guidance as to the

timeframe, if any, when the Department would accept an application from Del Favero or any other

applicant.

       56.     The Department's and Defendant Louise St. Laurent’s January 22, 2019 letter made

no attempt to comport with any conception of due process within the American legal tradition.

       57.     Because neither the Department nor Defendant Louise St. Laurent provided a point

of entry to contest the denial of a default license, Del Favero had no opportunity to challenge the

Department's baseless assertions in its January 22, 2019 letter.

       58.     By failing to take action on Del Favero's application within 90 days as required by

Section 120.60, Florida Statutes, the Department permanently waived its discretion to make a

determination whether Del Favero is entitled to a license, if any such discretion remained after

failing to act on registration within 9 months of the effective date of the Constitutional

Amendment.

       59.     Del Favero was entitled to licensure by default pursuant to Section 120.60(1),

Florida Statutes.




                                                14
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 15 of 38




       VIII. The Department Has Issued Licenses to Other MMTCs During the Time
             That it Has Failed to Take Action on Del Favero's Application

       60.     On April 19, 2019, the Department entered final orders indicating the Department's

intent to grant licenses to eight additional MMTCs, despite the Department's earlier assertion in a

prior administrative proceeding that six of these eight applicants do not qualify for a license under

Section 381-986(8)(a)2.a. See DOAH Cases, 18-4463, 18-4471, 18-4472, 18-4473, 18-4474, and

18-4698 ("Consolidated Cases"). Del Favero filed motions to intervene in each case. The Final

Orders are attached as Composite Exhibit E ("Final Orders").

       61.     In these prior administrative proceedings, six proposed licensees – Dewar

Nurseries, Inc., Spring Oaks Greenhouses, Inc., Tree King – Tree Farm, Inc., Perkins Nursery,

Inc., Bill's Nursery, Inc., and DeLeons Bromeliads, Inc. – challenged the Department's denial of

their requests for MMTC licensure pursuant to the "one-point" provision of Section

381.986(8)(a)2.a. Each alleged that they were within "one point" of the highest final ranking of

applications received under a prior version of Section 381.986, Florida Statutes. Initially, the

Department denied that any of these petitioners were within one point of the highest final ranking,

and cited score sheets to support its position.

       62.     The Administrative Law Judge ("ALJ") held a status conference on September 6,

2018 for the Consolidated Cases. During this status conference, it came to the ALJ's attention that

the number of MMTC licenses available would "likely have a substantial impact on how the

proceedings in DOAH Case Nos. 18-4463, 18-4471, 18-4472, 18-4473, and 18-4474 must be

conducted." See September 7, 2018 Order, attached as Exhibit F ("September 7 Order"). The

September 7 Order required the following:

               1. Petitioner shall file a response to the instant Order by September
               14, 2018, addressing the Department of Health’s assertion that the
               Petitioners in DOAH Case Nos. 18-4463, 18-4471, 18-4472, 18-

                                                  15
      Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 16 of 38




               4473, and 18-4474 “are competing for only two available [medical
               marijuana treatment center] licenses.”

               2. By September 21, 2018, the Department of Health shall file a
               reply to Petitioner’s Response.

               3. Scheduling of the final hearing in this matter and a ruling on the
               Department of Health’s Motion to Consolidate are deferred until
               resolution of the issue discussed herein.
       Id.

       63.     The ALJ also withheld ruling on Del Favero's motion to intervene until the ALJ

determined whether the applicants were in fact competing for only a limited number of licenses.

See Order Regarding Motions to Intervene, attached as Exhibit G.

       64.     In the Department's Reply to Petitioners' Joint Response to September 7 Order,

(attached as Ex. “H”) the Department asserted that the one-point provision applied only to the 10

licenses issued pursuant to Section 381.986(8)(a)2.a., and that "only two licenses, if any at all"

remain:

               Petitioners’ contention that the number 10 as used in section
               381.986(8)(a)2 (2017) is just a minimum is mistaken. As a state
               executive agency, the Department’s powers are limited to those
               granted by the legislature and the Florida Constitution. See, e.g.,
               State of Fla., Dep’t of Envtl. 13 Regulation v. Puckett Oil Co., 577
               So. 2d 988, 991 (Fla. 1st DCA 1991); cf. Decker v. Univ. of W. Fla.,
               85 So. 3d 571, 573 (Fla. 1st DCA 2012). The legislature did not
               direct the Department to issue “at least 10” licenses or “10 or more”
               licenses; the legislature authorized 10 licenses to be issued under
               section 381.986(8)(a)2, period. This is a matter of simple statutory
               construction. When Petitioners argue that section 381.986(8)(a)2.a’s
               phrase shall license any applicant means the number 10 is a
               minimum, Petitioners ask DOAH to (impermissibly) delete the
               number 10 from the statute, see, e.g., Westphal v. City of St.
               Petersburg, 194 So. 3d 311, 321 (Fla. 2016) (“Although this Court
               must, whenever possible, construe statutes to effect a constitutional
               outcome, we may not salvage a plainly written statute by rewriting
               it.”).

               When Petitioners filed their petitions in these matters, the
               Department had issued 7 of the 10 MMTC licenses under section

                                                16
      Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 17 of 38




              381.986(8)(a)2 (2017). This leaves only 3 of 10 spots available for
              licensure under section 381.986(8)(a)2 (2017). Of those 3, one is
              reserved for Pigford applicants. See § 381.986(8)(a)2.b, Fla. Stat.
              (2017). That leaves only 2 licenses, if any at all, available for
              Petitioners. Again, the Department contends none of the petitioners
              is qualified and that the remaining 2 licenses are to be awarded
              through a separate application batch.

              Additionally and contrary to Petitioners’ contention, section
              381.986(8)(a)2.a (the OnePoint Provision) does not apply to the
              additional 4 licenses under the separate and distinct section
              381.986(8)(a)4. The One-Point Provision authorizes licenses from
              the pool of 10 licenses under section 381.986(8)(a)2 only. See §
              381.986(8)(a)2, Fla. Stat. (2017). This, too, is a matter of simple
              statutory construction. Indeed, when directing the Department to
              issue licenses under the One-Point Provision by August 2017, the
              legislature knew that the patient registry had not reached 100,000
              active patients, and the legislature could not know when that would
              occur. In fact, it defies plain logic to argue that the legislature
              ordered that licenses be issued under the One-Point Provision by
              August 2017 but at the same time directed that some of those
              licenses be drawn from a set of 4 licenses sometime in the future,
              after August 2017.


       Ex. H, pp. 12-14.

       65.    The ALJ subsequently issued an Order to Show Cause Why Jurisdiction Should

Not Be Relinquished to the Department of Health, attached as Exhibit I. ("Order to Show Cause").

In the Order to Show Cause, the ALJ held as follows:

              The undersigned is also aware of the ruling in Nature’s Way Nursery
              of Miami that the emergency rule adopted by the Department to
              implement section 381.986(8)(a)2.a., is an invalid exercise of
              delegated legislative authority. However, pursuant to the statutory
              “one point condition” in section 381.986(8)(a)2.a., there are no
              disputed issues of material fact that, if resolved, could qualify
              Petitioner for registration as a medical marijuana treatment center.
              Id. (emphasis supplied).

       66.     The ALJ then ordered the following:

              Accordingly, within five days from issuance of the instant Order,
              the parties shall show cause why the undersigned should not

                                              17
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 18 of 38




                relinquish jurisdiction to the Department for entry of a final order.
                See § 120.57(1)(i), Fla. Stat. (2018) (mandating that “[a]n order
                relinquishing jurisdiction shall be rendered if the administrative law
                judge determines from the pleadings . . . that no genuine issues as to
                any material fact exists”).
        Id.

        67.     The Department successfully argued – and the ALJ ultimately agreed – that there

were no disputed issues of material fact that, if resolved, could qualify Petitioner[s] for registration

as a medical marijuana treatment center. In the Department's Response to Show-Cause Order,

attached as Exhibit J, the Department argued that none of the petitioners qualified for a license

pursuant to section 381.986(8)(a)2.a.:

                Resolution of these licensing matters turns entirely on interpretation
                of a provision found in section 381.986, Florida Statutes (2018),
                Florida’s primary medical-marijuana statute. Each Petitioner claims
                that it qualifies under a specific and narrow provision of law for one
                of a very limited number of medical marijuana treatment center
                (MMTC) licenses. More specifically, each Petitioner claims it is
                entitled to licensure under section 381.986(8)(a)2.a., Florida
                Statutes, which directs the Department to license qualifying 2015
                applicants that had final rankings within one point of the highest
                final ranking in their regions under former section 381.986, Florida
                Statutes (2014) (the One-Point Statute).

                To be sure, none of the Petitioners qualifies, as explained in the
                Department’s denial letters attached to the petitions. Indeed, the
                final rankings earned by Petitioners in 2015 are not disputed. It is
                also not disputed that one Petitioner—TropiFlora, LLC—did not
                even receive a final ranking because its application was not
                evaluated and scored. Yet each and every Petitioner claims it was
                within one point of the best applicant in its region. The One-Point
                Statute calls for the application of basic math. Simple subtraction
                shows that none of the Petitioners can satisfy the statutory
                requirement. The One-Point Statute can be applied to deny
                Petitioners’ 2018 requests for MMTC licensure without regard to
                any allegedly unadopted or otherwise allegedly invalid rules.

        Ex. J, pp. 1-2.




                                                  18
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 19 of 38




       68.      The Department's Response to Show-Cause Order was supported by competent

substantial evidence in the form of legislative history and score sheets.

       69.      On October 18, 2019, DOAH relinquished jurisdiction back to the Department.

       70.      In the Final Orders issued on April 19, 2019, the Department changed its factual

position that it asserted to the ALJ and took the opposite factual position: now the Department

asserted that the applicants qualified for MMTC licenses. Because the Department changed its

factual position after jurisdiction was relinquished to the Department, no other applicant, including

Del Favero, was afforded a point of entry to challenge the Department's changed factual position.

In short, the Department disputed its own facts that it asserted were undisputed in the

administrative proceeding but has failed to remand jurisdiction back to the fact finder to resolve

that dispute.

       71.      These eight additional licenses were ultimately issued by unidentified individuals

working for the Department or the State of Florida’s Executive Branch: Defendants John Doe 3-

11. The Department has modified the ALJ's findings of fact that were supported by competent

substantial evidence in the consolidated cases.

       72.      Some of these applicants, such as Bill's Nursery Inc. and DeLeon's Bromeliads, Inc.

have also intervened in the Florigrown case in the same manner as Del Favero. Bill's Nursery Inc.

filed with the Department a registration that is substantially the same as Del Favero's. Yet the

Department did not deny Bill's Nursery Inc. a license on the grounds the application process is

closed. The Department, rather, granted Bill's Nursery Inc. a license. See Ex. E. Unlike Del Favero,

these licensees never filed completed applications after the Implementing Statute was enacted.

       IX.      The Department’s Failure to Provide Del Favero Due Process




                                                  19
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 20 of 38




        73.     As of May 17, 2019, the Department has failed to review Del Favero’s MMTC

application, has failed to provide notice of any deficiencies in said application, has failed to provide

Del Favero an opportunity to correct any of said deficiencies, and has failed to provide Del Favero

an opportunity to be heard to contest any of such deficiencies.

        74.     The only justification asserted by the Department and its employees—that the

application process has not yet opened—is belied by the fact Florida law requires the Department

to review of Del Favero’s application and the fact that the Department has issued final orders

purporting to award at least eight (8) other licenses.

        75.     This conduct deprived Del Favero of property interests conferred under the non-

discretionary provisions of the Constitutional Amendment and Implementing Statute, which

required the Department to review Del Favero’s application and grant Del Favero a default license

when the Department failed to do so after ninety (90) days.

        76.     Furthermore, the Department and its employees’ failure to review Del Favero’s

Application is equivalent to a denial of its application, because the Department has taken the

position that only ten (10) MMTC licenses are available. Thus, the Department’s failure to act on

Del Favero’s application in accordance with Florida law has deprived it of the ability to obtain one

of the ten (10) available licenses, even though Del Favero meets all requirements for such a license

under Florida law.

        77.     Del Favero has no adequate remedy available to it under state law, because its relief

under Florida law is limited to a Mandamus action or action for declaratory relief to obtain review

of their license. This relief cannot compensate Del Favero for the substantial losses it has already

incurred as a result of the Department’s failure to consider Del Favero’s application. Furthermore,

the state court proceedings regarding the default license provided Del Favero no opportunity to



                                                  20
            Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 21 of 38




  challenge the eight (8) other MMTC’s who have been granted a license. Thus, even if Del Favero

  is successful in these state court proceedings—all or a substantial number of the available licenses

  will already be gone by the time these independent state law actions conclude. Thus, even if Del

  Favero prevails in state court litigation, Florida law affords it no adequate remedy. Even assuming

  Del Favero would successfully be able to intervene in the Consolidated Cases, the eight other

  licenses will be operational long before briefing on that issue is complete.

            78.   Due process requires the Department to provide Del Favero with notice and an

  opportunity to be heard before denying Del Favero an opportunity to obtain one of the ten (10)

  available licenses.

            79.   Indeed, the Department has itself recognized Del Favero’s right to have its

  application considered with the other MMTC’s who have submitted applications. When Del

  Favero sought a temporary injunction to obtain a default license, the Department filed a Response,

  arguing inter alia that Del Favero did not have standing to bring such a claim as an intervenor.

  (Defendants’ Response in Opposition to Intervenor Louis Del Favero Orchids, Inc.’s Emergency

  Ex Parte Motion for Temporary Injunction filed April 25, 2019, attached as “Ex. K”). Notably, in

  arguing that Del Favero was not entitled to a default license, the Department argued:

                  Finally, even if section 120.60(1) somehow applied to the
                  Department acting pursuant to its constitutional powers under
                  Article X, section 29, it still cannot be used to obtain a default
                  license where the number of licenses are limited and subject to a
                  comparative application process. For example, Florida courts have
                  recognized the principle that where more than one applicant
                  seeks to apply for a limited or set number of licenses, and the
                  applications are mutually exclusive, there is a right to a
                  comparative evaluation of those competing applications. See,
                  e.g., Gulf Court Nursing Ctr. v. Dep't of Health & Rehab. Servs.,
                  483 So. 2d 700, 704 (Fla. 1st DCA 1985) (discussing Florida courts’
                  recognition of the Ashbacker doctrine which provides that “[a]n
                  administrative agency is not to grant one application for a license
                  without some appropriate consideration of another bona fide and

                                                   21
6018089_1
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 22 of 38




               timely filed application to render the same service” (quoting
               Biomedical Applications of Clearwater, Inc. v. Dept. of Health &
               Rehabilitative Serv.,370 So. 2d 19, 23 (Fla. 2d DCA 1979))).
               Similarly, LDF cannot assert a right to a default license here
               under section 120.60(1) because there is a limited pool of
               available MMTC licenses. To recognize otherwise would allow
               one prospective applicant to leapfrog over the rights of other
               competing applicants.

Ex. K at 9–10 (emphasis added).

       80.     Despite unequivocally recognizing Del Favero’s right to have its application

considered along with the other MMTC licensees, the Department and its employees have failed

to provide Del Favero any such consideration.

       81.     Indeed, by granting others licenses while failing to open the application process,

the Department has done to Del Favero what it accuses Del Favero of doing to other licensees:

allowing others to “leapfrog” over Del Favero’s rights.

       82.     These actions fail to comport with the basic requirements of due process.

                                        COUNT I
                                  EX PARTE YOUNG-
     FOURTEENTH AMENDMENT DENIAL OF PROCEDURAL DUE PROCESS
   (Defendant Rivkees in His Official Capacity as Surgeon General and Secretary for the
                             Florida Department of Health)

       83.     Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

       84.     Del Favero enjoys a state-created property interest in having its application to be a

Medical Marijuana Treatment Center reviewed by the Florida Department of Health in

accordance with Article X, Section 29 of the Florida Constitution and Section 281.986 Florida

Statutes.

       85.     Defendant the Florida Department of Health deprived Plaintiff this property

interest by refusing to review Plaintiff’s application in violation of these provisions. While

                                                 22
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 23 of 38




Plaintiff’s application has not been reviewed, the Department has issued final orders purporting

to award licenses to eight (8) other MMTC licensees.

       86.     Because the Department has taken the position that the Florida Legislature has

only authorized it to award ten (10) MMTC licenses, its failure to review Del Favero’s

Application in accordance with Florida law is tantamount to a denial of its application.

       87.     Further, in accordance with Section 120.60(1), Florida Statutes, Del Favero was

entitled to a default license when the Department failed to review its MMTC application within

90 days after receipt.

       88.     The Department deprived Del Favero of this property interest by denying the

default license and sending a letter with an implied threat of criminal prosecution if Del Favero

acted on the default license to which it was entitled under Florida law.

       89.     Del Favero has been and continues to be deprived of these property interests

without being provided notice as to why Del Favero’s application has not been reviewed or an

opportunity to be heard as required by the Due Process Clause of the Fourteenth Amendment of

the United States Constitution.

       90.     Plaintiff has a strong interest in retaining its property interest, as the value of the

license it seeks is worth millions of dollars.

       91.      Additionally, the injury Plaintiff suffered as a result of the Department of

Health’s actions is likewise severe, as Plaintiff spent over $775,000 in order to meet the

requirements to apply for a license and the citrus facility preference provision.

       92.     By contrast, The Florida Department of Health’s failure to review Plaintiff’s

application, as required by Florida law, serves no legitimate government purpose.




                                                  23
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 24 of 38




          93.   As a direct and proximate result of the Florida Department of Health’s actions or

inactions, Plaintiff suffered damages, including but not limited to, expenses incurred in seeking

to meet the requirement for licensure and lost profits as a result of the Department’s failure

review their application.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Florida Department of Health for:

          (a)   injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (b)   reasonable costs and attorney’s fees.

          (c)   any other relief this Court deems just and proper

                                           COUNT II
                      42 U.S.C. § 1983- FOURTEENTH AMENDMENT
                        DENIAL OF PROCEDURAL DUE PROCESS
                                        (Defendant Bax)
          94.   Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

          95.   Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

          96.   Defendant Bax deprived Del Favero this property interest by refusing to review

MMTC applications within the period required by Article X, Section 29 of the Florida

Constitution while he occupied the position of Director of the Office of Medical Marijuana.

          97.   Del Favero has been deprived of this property interest without being provided

notice as to why Del Favero was not permitted to apply for a license or be given an opportunity




                                                 24
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 25 of 38




to be heard as required by the Due Process Clause of the Fourteenth Amendment of the United

States Constitution.

          98.    Plaintiff has a strong interest in retaining its property interest, as the value of the

license it seeks is worth hundreds of millions of dollars.

          99.    Additionally, the injury suffered as a result of Defendant Bax’s actions is likewise

severe, as Plaintiff spent over $ 775,000 in order to meet the requirements to apply for a license

and the citrus facility preference provision.

          100.   By contrast, Defendant Bax’s actions of failing to review MMTC applications as

required by Florida law, served no legitimate government purpose.

          101.   As a direct and proximate result of Defendant Bax’s actions or inactions, Del

Favero suffered damages, including but not limited to, expenses incurred in seeking to meet the

requirement for licensure and lost profits as a result of Defendant Bax’s failing to review their

application.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant Christian Bax for:

          (a)    actual and compensatory damages;

          (b)    punitive damages

          (c)    injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (d)    reasonable costs and attorney’s fees.

          (e)    any other relief this Court deems just and proper.

                                           COUNT III
                        42 U.S.C. § 1983- FOURTEENTH AMENDMENT
                          DENIAL OF PROCEDURAL DUE PROCESS
                                       (Defendant Coppola)

                                                    25
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 26 of 38




        102.    Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

        103.    Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

        104.    Defendant Coppola deprived Del Favero this property interest by failing to review

Del Favero’s MMTC application—which it submitted to her in October 2018. While Plaintiff’s

application has not been reviewed, the Department has issued final orders purporting to award

eight (8) other MMTC licenses.

        105.    Because the Department has taken the position that the Florida Legislature has

only authorized it to award ten (10) MMTC licenses, its failure to review Del Favero’s

Application in accordance with Florida law is tantamount to a denial of its application.

        106.    Del Favero has been deprived of this property interest without being provided

notice as to why it was not permitted to apply for a license or be given an opportunity to be heard

as required by the Due Process Clause of the Fourteenth Amendment of the United States

Constitution.

        107.    Del Favero has a strong interest in retaining its property interest, as the value of

the license it seeks is worth millions of dollars.

       108.     Additionally, the injury suffered as a result of Defendant Coppola’s actions are

likewise severe, as Plaintiff spent over $ 775,000 in order to meet the requirements to apply for a

license and the citrus facility preference provision.

        109.    By contrast, Defendant Coppola’s failure to review MMTC applications as

required by Florida law, served no legitimate government purpose.



                                                     26
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 27 of 38




          110.   As a direct and proximate result of Defendant Coppola’s actions or inactions, Del

Favero suffered damages, including but not limited to, expenses incurred in seeking to meet the

requirement for licensure and lost profits as a result of Defendant Coppola’s failure to review its

application.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant Courtney Coppola for:

          (a)    actual and compensatory damages;

          (b)    punitive damages

          (c)    injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (d)    reasonable costs and attorney’s fees.

          (e)    any other relief this Court deems just and proper.

                                            COUNT IV
                       42 U.S.C. § 1983- FOURTEENTH AMENDMENT
                         DENIAL OF PROCEDURAL DUE PROCESS
                                        (Defendant Phillip)
          111.   Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

          112.   Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

          113.   Defendant Phillip deprived Del Favero this property interest by failing to review

Del Favero’s MMTC application—which it submitted in October 2018—throughout Defendant

Phillip’s tenure in the position of Surgeon General and Secretary of the Florida Department of




                                                  27
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 28 of 38




Health. While Plaintiff’s application has not been reviewed, the Department issued final orders

purporting to award eight (8) other MMTC licenses.

        114.    Because the Department has taken the position that the Florida Legislature has

only authorized it to award ten (10) MMTC licenses, its failure to review Del Favero’s

Application in accordance with Florida law is tantamount to a denial of its application.

        115.    Del Favero has been deprived of this property interest without being provided

notice as to why it was not permitted to apply for a license or be given an opportunity to be heard

as required by the Due Process Clause of the Fourteenth Amendment of the United States

Constitution.

        116     Del Favero has a strong interest in retaining its property interest, as the value of

the license it seeks is worth millions of dollars.

       117.     Additionally, the injury suffered as a result of Defendant Phillip’s actions are

likewise severe, as Plaintiff spent over $775,000 in order to meet the requirements to apply for a

license and the citrus facility preference provision.

        118.    By contrast, Defendant Phillip’s failure to review MMTC applications as required

by Florida law, served no legitimate government purpose.

        119.    As a direct and proximate result of Defendant Phillip’s actions or inactions, Del

Favero suffered damages, including but not limited to, expenses incurred in seeking to meet the

requirement for licensure and lost profits as a result of Defendant Phillip’s failure to review its

application.

        WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant Celeste Phillip for:

        (a)     actual and compensatory damages;



                                                     28
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 29 of 38




          (b)    punitive damages

          (c)    injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (d)    reasonable costs and attorney’s fees.

          (e)    any other relief this Court deems just and proper.

                                             COUNT V
                       42 U.S.C. § 1983- FOURTEENTH AMENDMENT
                         DENIAL OF PROCEDURAL DUE PROCESS
                                       (Defendant Rivkees)
          120.   Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

          121.   Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

          122.   Defendant Rivkees deprived Del Favero this property interest by failing to review

Del Favero’s MMTC application—which it submitted in October 2018—throughout Defendant

Rivkee’s tenure in the position as Surgeon General and Secretary of the Department of Health.

While Plaintiff’s application has not been reviewed, the Department issued final orders

purporting to award eight (8) other MMTC licenses.

          123    Because the Department has taken the position that the Florida Legislature has

only authorized it to award ten (10) MMTC licenses, its failure to review Del Favero’s

Application in accordance with Florida law is tantamount to a denial of its application.

          124.   Del Favero has been deprived of this property interest without being provided

notice as to why it was not permitted to apply for a license or be given an opportunity to be heard




                                                  29
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 30 of 38




as required by the Due Process Clause of the Fourteenth Amendment of the United States

Constitution.

          125.   Del Favero has a strong interest in retaining its property interest, as the value of

the license it seeks is worth millions of dollars.

          126.   Additionally, the injury suffered as a result of Defendant Rivkees’s actions are

likewise severe, as Plaintiff spent over $ 775,000 in order to meet the requirements to apply for a

license and the citrus facility preference provision.

          127.   By contrast, Defendant Rivkees’s failure to review MMTC applications as

required by Florida law, served no legitimate government purpose.

          128.   As a direct and proximate result of Defendant Rivkees’s actions or inactions, Del

Favero suffered damages, including but not limited to, expenses incurred in seeking to meet the

requirement for licensure and lost profits as a result of Defendant Rivkee’s failure to review its

application.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant Scott Rivkees for:

          (a)    actual and compensatory damages;

          (b)    punitive damages

          (c)    injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (d)    reasonable costs and attorney’s fees.

          (e)    any other relief this Court deems just and proper.

                                           COUNT VI
                        42 U.S.C. § 1983- FOURTEENTH AMENDMENT
                          DENIAL OF PROCEDURAL DUE PROCESS
                                     (Defendant St. Laurent)

                                                     30
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 31 of 38




       129.    Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

       130.    Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

       131.    Defendant St. Laurent deprived Del Favero this property interest by failing to

review Del Favero’s MMTC application—which it submitted in October 2018—throughout

Defendant St. Laurent’s tenure in the position as General Counsel of the Department of Health.

While Plaintiff’s application has not been reviewed. While Plaintiff’s application has not been

reviewed, the Department issued final orders purporting to award eight (8) other MMTC

licenses.

       132.    Because the Department has taken the position that the Florida Legislature has

only authorized it to award ten (10) MMTC licenses, its failure to review Del Favero’s

Application in accordance with Florida law is tantamount to a denial of its application.

       133.    Further, in accordance with Section 120.60(1), Florida Statutes, Del Favero was

entitled to a default license when the Department failed to review its MMTC application within

90 days after receipt.

       134.    Defendant St. Laurent deprived Del Favero of this property interest by denying

the default license and sending a letter with an implied threat of criminal prosecution if Del

Favero acted on the default license to which it was entitled under Florida law.

       135.    Del Favero has been deprived of these property interests without being provided

notice as to why its license was not reviewed or why it was not permitted a default license. Nor




                                                 31
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 32 of 38




was Del Favero given an opportunity to be heard as required by the Due Process Clause of the

Fourteenth Amendment of the United States Constitution.

          136.   Del Favero has a strong interest in retaining its property interest, as the value of

the license it seeks is worth millions of dollars.

          137.   Additionally, the injury suffered as a result of Defendant St. Laurent’s actions are

likewise severe, as Plaintiff spent over $ 775,000 in order to meet the requirements to apply for a

license and the citrus facility preference provision.

          138.   By contrast, Defendant Laurent’s failure to review Del Favero’s MMTC

application and grant Del Favero a default license as required by Florida law, served no

legitimate government purpose.

          139.   As a direct and proximate result of Defendant St. Laurent’s actions and inactions,

Del Favero suffered damages, including but not limited to, expenses incurred in seeking to meet

the requirement for licensure and lost profits.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant Louise St. Laurent for:

          (a)    actual and compensatory damages;

          (b)    punitive damages

          (c)    injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (d)    reasonable costs and attorney’s fees.

          (e)    any other relief this Court deems just and proper.

                                          COUNT VII
                        42 U.S.C. § 1983 FOURTEENTH AMENDMENT
                         DENIAL OF PROCEDURAL DUE PROCESS
                                     (Defendant John Doe 1)

                                                     32
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 33 of 38




       140.     Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

       141.     Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

        142.    Defendant John Doe 1 deprived Del Favero this property interest by refusing to

open review for MMTC applications within the period required by Article X, Section 29 of the

Florida Constitution.

        143.    Del Favero has been deprived of this property interest without being provided

notice as to why it was not permitted to apply for a license or be given an opportunity to be heard

as required by the Due Process Clause of the Fourteenth Amendment of the United States

Constitution. While Plaintiff’s application has not been reviewed, the Department issued final

orders purporting to award eight (8) other MMTC licenses.

        144.    Del Favero has a strong interest in retaining its property interest, as the value of

the license it seeks is worth millions of dollars.

       145.     Additionally, the injury suffered as a result of Defendant John Doe 1’s actions are

likewise severe, as Plaintiff spent over $ 775,000 in order to meet the requirements to apply for a

license and the citrus facility preference provision.

        146.    By contrast, Defendant John Doe 1’s failure to open the review process for

MMTC applications, as required by Florida law, served no legitimate government purpose.

        147.    Indeed, Defendant John Doe 1’s actions expressly violated the Florida

Constitution.




                                                     33
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 34 of 38




          148.   As a direct and proximate result of Defendant John Doe 1’s actions or inactions,

Del Favero suffered damages, including but not limited to, expenses incurred in seeking to meet

the requirement for licensure and lost profits as a result of Defendant John Doe 1’s failure to

review their application.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant John Doe 1 for:

          (a)    actual and compensatory damages;

          (b)    punitive damages

          (c)    injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (d)    reasonable costs and attorney’s fees.

          (e)    any other relief this Court deems just and proper.

                                           COUNT VIII
                       42 U.S.C. § 1983- FOURTEENTH AMENDMENT
                         DENIAL OF PROCEDURAL DUE PROCESS
                                      (Defendant John Doe 2)
          149.   Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

          150.   Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

          151.   Further, in accordance with Section 120.60(1), Florida Statutes, Del Favero was

entitled to a default license when the Department failed to review its MMTC application within

90 days after receipt. While Plaintiff’s application has not been reviewed, the Department has

issued final orders purporting to award eight (8) other MMTC licenses.



                                                  34
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 35 of 38




          152.   Defendant John Doe 2 deprived Del Favero of this property interest by making

the final decision to deny del Favero’s default license.

          153.   Del Favero has been deprived of these property interests without being provided

notice why it was not permitted a default license. Nor was Del Favero given an opportunity to be

heard as required by the Due Process Clause of the Fourteenth Amendment of the United States

Constitution.

          154.   Del Favero has a strong interest in retaining its property interest, as the value of

the license it seeks is worth millions of dollars.

          155.   Additionally, the injury suffered as a result of Defendant John Doe 2’s actions are

likewise severe, as Plaintiff spent over $ 775,000 in order to meet the requirements to apply for a

license and the citrus facility preference provision.

          156.   By contrast, Defendant John Doe 2’s decision not to review Del Favero’s MMTC

application and deny Del Favero a default license as required by Florida law, served no

legitimate government purpose.

          157.   As a direct and proximate result of Defendant John Doe 2’s actions and inactions,

Del Favero suffered damages, including but not limited to, expenses incurred in seeking to meet

the requirement for licensure and lost profits.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant John Doe 2 for:

          (a)    actual and compensatory damages;

          (b)    punitive damages

          (c)    injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.



                                                     35
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 36 of 38




        (d)     reasonable costs and attorney’s fees.

        (e)     any other relief this Court deems just and proper.

                                           COUNT IX
                      42 U.S.C. § 1983- FOURTEENTH AMENDMENT
                        DENIAL OF PROCEDURAL DUE PROCESS
                                   (Defendant John Doe 3-11)
        158.    Del Favero realleges and incorporates by reference all allegations contained in

paragraphs 1-82.

        159.    Del Favero enjoys a state-created property interest in having its MMTC

application reviewed by the Florida Department of Health in accordance with Article X, Section

29 of the Florida Constitution and Section 281.986 Florida Statutes.

       160.     Defendants John Doe 3-11 by making the final decisions to issue final orders

purporting to award eight (8) other MMTC applicants licenses while failing to review Del

Favero’s application.

        161.    Because the Department has taken the position that the Florida Legislature has

only authorized it to award ten (10) MMTC licenses, its failure to review Del Favero’s

application in accordance with Florida law is tantamount to a denial of its application.

        162.    Del Favero has been deprived of these property interests without being provided

notice why it was not permitted a default license. Nor was Del Favero given an opportunity to be

heard as required by the Due Process Clause of the Fourteenth Amendment of the United States

Constitution.

        163.    Del Favero has a strong interest in retaining its property interest, as the value of

the license it seeks is worth millions of dollars.




                                                     36
       Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 37 of 38




          164.    Additionally, the injury suffered as a result of Defendant John Doe 3-11’s actions

are likewise severe, as Plaintiff spent over $ 775,000 in order to meet the requirements to apply

for a license and the citrus facility preference provision.

          165.    By contrast, Defendant John Doe 3-11’s failure to review Del Favero’s MMTC

application served no legitimate government purpose.

          166.    As a direct and proximate result of Defendant John Doe 3-11’s actions and

inactions, Del Favero suffered damages, including but not limited to, expenses incurred in

seeking to meet the requirement for licensure and lost profits.

          WHEREFORE, Plaintiff Louis Del Favero Orchids, Inc. demands judgment against the

Defendant John Doe 3-11 for:

          (a)     actual and compensatory damages;

          (b)     punitive damages

          (c)     injunctive relief to be granted notice and a hearing as required by the Due Process

Clause.

          (d)     reasonable costs and attorney’s fees.

          (e)     any other relief this Court deems just and proper.



                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a jury trial on all issues so triable.

DATED this 20th day of June 2019.




                                                     37
Case 4:19-cv-00284-RH-MJF Document 1 Filed 06/20/19 Page 38 of 38




                             Respectfully submitted,



                                  /s/ Wm. J. Sheppard & Jesse B. Wilkison
                              Wm. J. Sheppard, Esquire
                              Florida Bar No.: 109154
                              Elizabeth L. White, Esquire
                              Florida Bar No.: 314560
                              Matthew R. Kachergus, Esquire
                              Florida Bar No.: 503282
                              Bryan E. DeMaggio, Esquire
                              Florida Bar No.: 55712
                              Jesse B. Wilkison, Esquire
                              Florida Bar No.: 118505
                              Camille E. Sheppard, Esquire
                              Florida Bar No.: 124518
                              Sheppard, White, Kachergus & DeMaggio, P.A.
                              215 Washington Street
                              Jacksonville, Florida 32202
                              Telephone:      (904) 356-9661
                              Facsimile:      (904) 356-9667
                              Email:          sheplaw@sheppardwhite.com
                              COUNSEL FOR PLAINTIFF




                               38
